Citation Nr: 9933793	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Entitlement to an increased rating for the absence of a 
right kidney with resection, right 12th rib and postoperative 
scar, right lumbar region, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for cardiovascular and 
pulmonary disabilities

REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claim seeking 
entitlement to an increased rating from 30 percent for the 
absence of the right kidney with resection, right 12th rib, 
and postoperative scar, right lumbar region.  

The appeal also arises from a May 1998 rating decision which 
denied the veteran's claims seeking entitlement to service 
connection for cardiovascular and pulmonary disabilities.  

During the course of the veteran's appeal, his claims were 
transferred to the RO in White River Junction, Vermont.  

The veteran indicated in his November 1998 Substantive Appeal 
that he wished to have a hearing before a traveling member of 
the Board.  The veteran later indicated that he wanted a 
teleconference hearing instead.  By statement dated March 
1999, the veteran stated that he did not want a pic-tel 
hearing at this time, and that he would decide about a 
hearing after he submitted additional evidence to the VA.  
The RO sent the veteran a letter in June 1999, giving him 30 
days to decide whether he wished to have a hearing before the 
Board locally or in Washington.  The veteran did not respond 
to such letter.  

By statement dated July 1999, the veteran indicated that he 
no longer wanted the Maine Division of Veterans Services to 
represent him in this claim.  





FINDING OF FACT

The veteran's claims of service connection for cardiovascular 
and pulmonary disabilities are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
cardiovascular and pulmonary disabilities are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereainafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F. 3d 604 (Fed.Cir. 1996) (per curiam) 
(table)..  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease shall be service connected.  38 C.F.R. 
§ 3.310.  

The veteran has current diagnoses of cardiovascular and 
pulmonary disorders (hospitalization records from Fletcher 
Allen Health Care from September and October 1998 show that 
the veteran underwent a coronary bypass operation for 
coronary artery disease, and a chest x-ray from Dr. D. H. 
from July 1999 showed small bilateral pleural effusions).  
The veteran contends that his cardiovascular and pulmonary 
disorders are secondary to his service-connected kidney 
disorder.  In view of the fact that the rating criteria for 
renal dysfunction refer to hypertension and cardiovascular 
disorders, the veteran's claims of entitlement to service 
connection for cardiovascular and pulmonary disorders are 
plausible and, therefore, well-grounded.  See 38 U.S.C.A. 
§ 5107 (West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F. 3d 604 (Fed.Cir. 1996) (per curiam) (table).


ORDER

The claims of entitlement to service connection for 
cardiovascular and pulmonary disabilities are well grounded.  
To this extent only, the appeal is granted.



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Because the claims of entitlement to service connection for 
cardiovascular and pulmonary disabilities are well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Regarding the veteran's claim for an increased rating for the 
absence of a right kidney with resection of the right 12th 
rib and postoperative scar, right lumbar region, from 30 
percent disabling, Diagnostic Code 7500 instructs that the 
minimum evaluation for removal of one kidney is 30 percent, 
but that if there is nephritis, that the condition can be 
rated as renal dysfunction.  The VA examiner from April 1997 
commented that if the veteran's previous history was taken 
into account, then a post-infectious glomerulonephritis would 
fit into the current picture.  Accordingly, it appears that 
the veteran has nephritis and his condition may be rated as 
renal dysfunction.  

Under 38 C.F.R. § 4.115 (a), a 60 percent rating is 
applicable for renal dysfunction when there is constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101.  The April 1997 VA examination included 
laboratory findings of BUN and creatinine readings which 
would appear to be significant in helping to determine 
whether there is "definite decrease in kidney function."  

However, as the Court explained in Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  

In light of the fact that it is not clear whether there is 
"definite decrease in kidney function," the veteran should 
be scheduled for another VA examination in order to ascertain 
whether there is definite decrease in kidney function, and if 
there is, for the examiner to specify upon what he/she is 
basing her opinion. 

Regarding the veteran's claims for cardiovascular and 
pulmonary disorders, inasmuch as these claims are well 
grounded, the VA examiner should provide an opinion as to 
whether his cardiovascular and pulmonary disorders are 
etiologically related to his service-connected kidney 
disorder. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current relevant medical reports 
regarding any disorders of the kidney or 
cardiovascular or pulmonary systems are 
included in the claims folder. 

3.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected kidney 
disorder, as well as the nature and 
etiology of any cardiovascular and 
pulmonary disorders.  The examiner should 
provide diagnoses of all disorders of the 
veteran's remaining kidney as well as 
diagnoses of all cardiovascular or 
pulmonary disorders.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examiner should 
answer the following questions: 

a.  Does the veteran have nephritis, 
infection, or pathology of his 
remaining kidney?

b.  Does the veteran have 
albuminuria, and if so, is it 
constant?

c.  Does the veteran have edema, and 
if so, what is the degree of such 
edema?

d.   Does the veteran have decrease 
in his kidney function, and if so, 
is such decrease "definite?"

e.  If the answer to question (d) is 
yes, what is the basis for such 
affirmative finding? 

f.  Does the veteran have 
hypertension?  

g.  What is the veteran's blood 
pressure reading?

h.  What are the veteran's BUN and 
Creatinine readings?

i.  Does the veteran have 
generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation 
of exertion?

j.  Is the veteran's postoperative 
scar in the right lumbar region 
poorly nourished with repeated 
ulceration? 

k.  Is the veteran's postoperative 
scar in the right lumbar region 
tender and painful on objective 
demonstration?

Regarding the veteran's cardiovascular 
and pulmonary systems, the examiner 
should answer the following questions:

l.  State as precisely as possible 
the exact diagnoses of all current 
cardiovascular and pulmonary 
disorders.   

m.  Are any of the disorders 
identified in
question (l) the result of the 
veteran's service-connected kidney 
disorder?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
the examiner may review pertinent aspects 
of the appellant's medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the issue of an increased rating for the 
absence of a right kidney with resection 
of the right 12th rib with a 
postoperative scar in the right lumbar 
region from 30 percent disabling.  The RO 
should rate the veteran's disability 
under all applicable diagnostic codes.  

The RO should also readjudicate the 
issues of service connection for 
cardiovascular and pulmonary 
disabilities, to include consideration on 
a secondary basis to the service 
connected kidney disability.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







